           Case 2:18-mj-00836-DJA Document 30 Filed 01/15/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-mj-836-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JIMMY KIM,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   January 17, 2020 at the hour of 4:00 p.m., be vacated and continued to ____________________
                                                                            Friday, March 27, 2020
13   at the
     at  4:00 p.m.
            hour    Given that
                 of ___:___    this is the parties' eighth request for a continuance, no
                            __.m.

14   further DATED   this will
             extensions   ____beday of January
                                 granted       2020.
                                           absent exceptional circumstances.
15
     Dated: January 16, 2020.
16
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
